DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "[t]he system of claim 19".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-20 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or recite a method of organizing human activity.

In regard to Claims 1 and 17, the following limitations can be performed as a mental process by a human being and/or recite a method of organizing human activity, in terms of a human being(s) performing
[a] voice assistant speech language pathologist (VA SLP) based method for assisting
speech language therapy practice, the method comprising:
[…] initiating conversation with a user, wherein initiating conversation with the user is triggered in response to the user’s command or triggered by [another human being], wherein initiating conversation with a user comprises: identifying
the user and/or [generating] a personal speech therapy practice protocol personalized to the user’s speech/lingual pathology;
based on the personalized practice protocol, requesting the user to perform a task which comprises saying one or more words associated with the user’s speech/lingual pathology;
if the user’s speech is determined to be at or above a threshold, rewarding the user with a positive game feature.
In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or recite a method of organizing human activity.

Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a “voice interactive artificial intelligence-powered virtual assistant system”, “uploading” data and/or code, a remote server, and/or one or more processors, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a “voice interactive artificial intelligence-powered virtual assistant system”, “uploading” data and/or code, a remote server, and/or one or more processors these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., paragraphs 7, 10, and 11 in Applicant’s published specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20160183867 A1 by Rot et al (“Rot”), in view of PGPUB US 20150118661 A1 by Haruta et al (“Haruta”).
In regard to Claims 1 and 17, Rot teaches a voice assistant speech language pathologist (VA SLP) based method for assisting
speech language therapy practice, the method comprising:
utilizing a voice interactive […] virtual assistant system,
(see, e.g., F1, s125);


triggered in response to the user’s command or triggered by the virtual
assistant system, wherein initiating conversation with a user comprises: identifying
the user and/or uploading a personal speech therapy practice protocol personalized to
the user’s speech/lingual pathology;
	(see, e.g., p38 and p48 in regard to authenticating the user (“initiating conversation…identifying the user”; see, e.g., F9, s920 and p87 in regard to “uploading”; and see, e.g., p40 in regard to “personalized to the user”; see, e.g., p3 in regard to “pathology”);
based on the personalized practice protocol, requesting the user to perform a task which comprises saying one or more words associated with the user’s speech/lingual pathology;
(see, e.g., p36-37 and p49);
if the user’s speech is determined to be at or above a threshold, rewarding the user with a positive game feature.
(see, e.g., F6 and p80-81 in regard to providing a graphical representation of speech rate and if/when the user’s speech rate is appropriately above a “too slow” threshold a certain visual display is provided (“positive game feature”));

Furthermore, while Rot may fail to teach employing a voice interactive artificial intelligence-powered virtual assistant system, however, in an analogous reference Haruta teaches this feature (see, e.g., p40);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality taught by Haruta to the method otherwise taught by the otherwise cited prior art, by employing an agent with artificial intelligence capability, in order to better learn the specific needs and speech features of the subject.

In regard to Claims 2 and 18, Rot teaches these features.  See, e.g., F6 and p80-81 in regard to providing a graphical representation of speech rate and if/when the user’s speech rate is appropriately below a “too slow” threshold a certain visual display is provided (“negative game feature”)).
In regard to Claims 3 and 19, Haruta teaches, e.g., providing words to a user and asking them to repeat them (see e.g., p66);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality taught by Haruta to the method otherwise taught by the otherwise cited prior art, by employing the exercises taught by Haruta, in order to provide additional treatment modalities for subject’s with different pathologies.

In regard to Claims 4 and 20, Rot teaches these features.  See, e.g., F6 and p80-81 in regard to providing a graphical representation of speech rate and if/when the user’s speech rate is appropriately above a “too slow” threshold a certain visual display is provided (“analyzing the user’s speech quality”).
In regard to Claim 5, Rot teaches these features.  See, e.g., p33.
In regard to Claims 6-7, Rot teaches these features.  See, e.g., F6 and p80-81 in regard to comparing the user’s speech rate to an ideal metric of speaking speed (“expected speech”) to determine the similarity between the two.
In regard to Claim 8-10, Rot teaches these features.  See, e.g., p32 in regard to “stuttering”.
In regard to Claim 11, Rot teaches these features.  See, e.g., p48 in regard to the patient logging in (“predefined code/PIN”).

In regard to Claim 12, Rot teaches employing different difficulty levels (see, e.g., p45, 50, and 55) as well as teaches employing being above a threshold as a measure of progress (see Claim 1), however, it may not also teach increasing that level if/when success is achieved a certain number of times, however, Haruta teaches that feature (see, e.g., p61 in regard to “passing score”)
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality taught by Haruta to the method otherwise taught by the otherwise cited prior art, to make it more predictable as to if/when a subject increases a difficulty level by employing an explicit standard in that regard.

In regard to Claim 13, Rot teaches employing different difficulty levels (see, e.g., p45, 50, and 55) as well as teaches employing being above a threshold as a measure of progress (see Claim 1), however, it may not also teach decreasing that level if/when the subject fails to succeed a certain number of times, however, Haruta teaches that feature (see, e.g., p114)
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality taught by Haruta to the method otherwise taught by the otherwise cited prior art, to make it more predictable as to if/when a subject decreases a difficulty level by employing an explicit standard in that regard.
In regard to Claim 14, Rot teaches these features.  See, e.g., p36-37.
In regard to Claim 15, Haruta teaches these features.  See, e.g., rejection of Claim 1.
In regard to Claim 16, Rot teaches these features.  See, e.g., p40.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715